Case 7:18-cv-10685-VB Document 49 Filed 09/18/20 Page 1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

TOA SYSTEMS, INC., es ATL 2020

Plaintiff, ORDER REGARDING

; SEALED DOCUMENTS
Vv.
18 CV 10685 (VB)

INTERNATIONAL BUSINESS MACHINES
CORPORATION, as successor in interest to :
WSI CORPORATION,

Defendant. :

noe ec eee one a ae tw - xX

The Court having So Ordered the parties’ Stipulated Confidentiality Agreement and
Protective Order, dated September 18, 2020, which, among other things, provides for the filing
of documents under seal, it is further ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &
Instructions; (ii) the Court’s “Sealed Records Filing Instructions,” available at
https://nysd.uscourts.gov/programs/records; and (111) Judge Briccetti’s Individual
Practices.

2. A full and unredacted courtesy copy of any submission of documents electronically
filed under seal shall be provided to Chambers as soon as practicable, marked
“Chambers Copy” and “Contains Confidential Information Filed Under Seal.”

Dated: September 18, 2020
White Plains, NY

SO ORDERED:

JUL

Vincent L. Briccetti
United States District Judge
